Citation Nr: 0024149	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-09 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to recognition of J. as a child of the veteran 
for Department of Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.  He died in June 1981, and the appellant is 
his widow.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 determination by 
the Huntington, West Virginia RO.

The Board notes that in January 2000, the appellant withdrew 
her request for a hearing before the Board at the RO.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1981.

2.  On December 2, 1998, the appellant adopted J., who was 
born in 1991.

3.  J. was not living in the veteran's household at the time 
of the veteran's death, nor was he adopted by the veteran's 
spouse (the appellant) under a decree issued within two years 
of the veteran's death.


CONCLUSION OF LAW

The requirements for recognition of J. as the veteran's child 
for the purpose of VA benefits have not been met.  38 
U.S.C.A. § 101(4) (West 1991); 38 C.F.R. §§ 3.57, 3.210 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from December 1942 to 
September 1945.  A copy of a death certificate shows that the 
veteran died on June [redacted], 1981.

In October 1988, the veteran's widow (the appellant) 
submitted a VA Form 21-534, Application for Dependency and 
Indemnity Compensation or Death Pension by a Surviving Spouse 
or Child.  In her application, she indicated that there had 
been no children born of her marriage to the veteran.  In 
November 1988, the appellant was awarded entitlement to VA 
death pension benefits.

In a March 1998 VA Form 21-4138, Statement in Support of 
Claim, the appellant indicated that she had legal custody of 
her grandson, J.  She further indicated that adoption 
proceedings were in progress.

In January 1999, the appellant submitted a copy of the Final 
Adoption Decree in the Circuit Court of the McDowell County, 
West Virginia.  The Decree, signed on December 2, 1998, 
states, in pertinent part, that J. was for all intents and 
purposes the child of the appellant and that his last name 
was changed.  The appellant also submitted a copy of J's 
amended birth certificate, which lists the appellant as his 
mother and June [redacted], 1991 as his date of birth.

In a March 1999 decision, the RO denied the appellant's claim 
to establish her adopted son, J., as a child of the veteran 
for VA purposes.  The appellant appealed this decision.  In a 
May 1999 VA Form 9, Appeal to Board of Veterans' Appeals, the 
appellant stated, essentially, that she had incurred 
additional expenses after adopting her grandson, and 
therefore entitlement to an additional allowance was in 
order.

Analysis

The appellant contends that J. should be recognized as the 
veteran's child for VA purposes.  For purposes of Title 38 of 
the United States Code, the term "child" is specifically 
defined as a person who is unmarried and (1) who is under the 
age of eighteen years, (2) who, before attaining the age of 
eighteen years, became permanently incapable of self-support, 
or (3) who, after attaining the age of eighteen years and 
until completion of education or training, is pursuing a 
course of instruction at an approved educational institution, 
and who is a legitimate child, a legally adopted child, or a 
stepchild who is a member of the veteran's household.  38 
U.S.C.A. § 101(4)(A) (West 1991); 38 C.F.R. § 3.57(a)(1) 
(1999).  

The term "adopted child" includes, as of the date of the 
death of a veteran, such a child who: (1) was living in the 
veteran's household at the time of the veteran's death, and 
(2) was adopted by the veteran's spouse under a decree issued 
within 2 years after August 25, 1959, or the veteran's death 
whichever is later, and (3) was not receiving from an 
individual other than the veteran or the veteran's spouse, or 
from a welfare organization which furnishes services or 
assistance for children, recurring contributions of 
sufficient size to constitute the major portion of the 
child's support.  38 C.F.R. § 3.57(c) (1999).

In addition, 38 C.F.R. § 3.210(c) (1999) provides further 
guidance regarding the definition and criteria for "adopted 
child."  Except as provided in paragraph (c)(1) of this 
section evidence of relationship will include a copy of the 
decree of adoption or a copy of the adoptive placement 
agreement and such other evidence as may be necessary.  
Further, 38 C.F.R. § 3.210(c)(2) (1999) provides that, as to 
a child adopted by the veteran's surviving spouse after the 
veteran's death, the statement of the adoptive parent or 
custodian of the child will be accepted in absence of 
information to the contrary, to show that the child was a 
member of the veteran's household at the date of the 
veteran's death and that recurring contributions were not 
being received for the child's maintenance sufficient to 
provide for the major portion of the child's support, from 
any person other than the veteran or surviving spouse or from 
any public or private welfare organization which furnished 
services or assistance to children.

In the case at hand, the Final Adoption Decree shows that the 
appellant adopted J. in December 1998, more than 17 years 
after the veteran's death.  J.'s birth certificate shows that 
the child was born in June 1991, more than 10 years after the 
veteran's death.  Obviously, J. was not living in the 
veteran's household at the time of the veteran's death, nor 
was he adopted by the appellant under a decree issued within 
two years of the veteran's death.  While the circumstances of 
this particular case are unfortunate, there is no possibility 
that J. may be deemed the adopted child of the veteran.

In light of the foregoing, the Board finds that the criteria 
for recognition of J. as the "adopted child" of the veteran 
have not been satisfied.  38 U.S.C.A. § 101(4) (West 1991); 
38 C.F.R. §§ 3.57(c), 3.210(c) (1999). 


ORDER

Entitlement to recognition of J. as a child of the veteran 
for VA purposes is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

